DETAILED ACTION
Request for Continued Examination received 11 May 2022 is acknowledged.  Claims 1-2, 6-9, 11-20, and 22 amended 11 May 2022 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US Pub. No. 2014/0052154) in view of Janardhan (US Pub. No. 2009/0139119).

As per Claim 1, Griffiths discloses a medical support system (140) (Fig. 8; ¶57-59), comprising:
a support arm (122) (Fig. 8; ¶57-59) including
one or more active (as per “actively driven” in ¶8) joints (e.g., 90, 98) (Fig. 8; ¶8, 57-59), each of the one or more active (as per “actively driven” in ¶8) joints (e.g., 90, 98) including an actuator (121) (Fig. 8; ¶8, 21, 57-59, 61), and
one or more passive (as per “passive” in ¶8) coupling mechanisms (e.g., 100, 102; 102, 106) including a passive joint (as per junction of links 102, 106; 108 in contact with 106) and a telescopic extension arm (100), the passive joint (as per junction of links 102, 106; 108 in contact with 106) having no actuator (Fig. 8; ¶8, 21, 52, 55, 57-59); and
processing circuitry (58) (Figs. 1, 4, 8, 11; ¶40, 44-45, 57-59, 64-69) configured to
obtain information (as per “joint sensor system” in ¶64) indicating a change (as per “sufficient effort 139 against the linkage system” in ¶66) due to movement of the one or more passive coupling mechanisms (e.g., 100, 102) (Figs. 8, 11; ¶8, 57-59, 61-62, 64-69), and
control (as per “the processor may halt servoing” in ¶66) the actuator of each of the one or more active (as per “actively driven” in ¶8) joints (e.g., 90, 98) based on the obtained information (as per “joint sensor system” in ¶64) indicating the change (as per “sufficient effort 139 against the linkage system” in ¶66) (Figs. 8, 11; ¶8, 21, 57-59, 61-62, 64-69), wherein
the telescopic extension arm (100) is positioned between an active (as per “actively driven” in ¶8) joint (98) of the one or more active (as per “actively driven” in ¶8) joints (e.g., 90, 98) on a first side of the telescopic extension arm (100), and the passive joint (as per junction of links 102, 106; 108 in contact with 106) on a second side of the telescopic extension arm (100), the first side being closer to a proximal end (72) of the support arm (122) than a distal end (82) of the support arm (122), the second side being closer to the distal end (82) of the support arm (122) than the proximal end (72) of the support arm (122) (Fig. 8; ¶8, 21, 52, 55, 57-59),
the medical support system (140) further comprises an attitude sensor (as per “joint sensor system” in ¶64),
the support arm (112) is attached to a base (72) (Fig. 8; ¶57-59), and
the first active (as per “actively driven” in ¶8) joint (e.g., 90) being positioned on a most proximal end of the support arm (122) (Fig. 8; ¶8, 21, 51, 57-59, 61, 64).
Griffiths does not expressly disclose:
wherein the attitude sensor is configured to detect an inclination of the support arm with respect to a horizontal direction; and
wherein the attitude sensor is positioned between the base and a first active joint of the one or more active joints.
Janardhan discloses a machine (10) having controlled linkages (24) in which a calculation system (42) measures operational parameters of the machine (10) (Figs. 1-2; ¶13-17, 20).  The calculation system (42) includes an attitude sensor (45) that measures pitch and roll (Fig. 2; ¶20-23).  In this way, Janardhan teaches wherein the attitude sensor (45) is configured to detect an inclination with respect to a horizontal direction (as per pitch and roll).  The attitude sensor (45) may be located at any appropriate location on the machine (10) including embodiments in which the attitude sensor (45) measures pitch and roll of the operator station (20) (Fig. 1; ¶20-23).  As such, Janardhan teaches that placement of the attitude sensor (45) is a matter of design choice.  According to Janardhan, the attitude sensor is useful for calibrating the system (¶28).  Like Griffiths, Janardhan is concerned with controlled linkages.
Therefore, from these teachings of Griffiths and Janardhan, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Janardhan to the system of Griffiths since doing so would enhance the system by facilitating calibration.  Placement of the attitude sensor between the base and a first active joint would be, according to Janardhan, a matter of design choice.

As per Claim 2, the combination of Griffiths and Janardhan teaches or suggests all limitations of Claim 1.  Griffiths further discloses wherein the change (as per “sufficient effort 139 against the linkage system” in ¶66) is a shift in a center of gravity (as per 162) of the support arm (122) (Figs. 8, 10, 11; ¶8, 57-59, 61-69).

As per Claim 6, the combination of Griffiths and Janardhan teaches or suggests all limitations of Claim 1.  Griffiths further discloses wherein the actuator (as per “joint motor” in ¶65) includes a torque sensor (as per “joint sensor … provides a signal used to estimate torque” in ¶66) (Figs. 1, 4, 8, 11; ¶8, 40, 44-45, 57-59, 64-69).

As per Claim 7, the combination of Griffiths and Janardhan teaches or suggests all limitations of Claim 1.  Griffiths further discloses wherein the movement of the at least one passive (as per “passive” in ¶8) coupling mechanisms (e.g., 100, 102; 102, 106) is due to user operation (as per “a user to overcome the servoing … by applying sufficient effort 139 against the linkage system” in ¶66) (Figs. 8, 11; ¶8, 57-59, 61-62, 64-69).

As per Claim 8, the combination of Griffiths and Janardhan teaches or suggests all limitations of Claim 1.  Griffiths further discloses wherein the passive joint (as per junction of links 102, 106; 108 in contact with 106) is (as per 108 in contact with 106) a non-actuated rotary joint (Fig. 8; ¶8, 52, 55, 57-59).

As per Claim 9, the combination of Griffiths and Janardhan teaches or suggests all limitations of Claim 1.  Griffiths further discloses wherein the support arm (122) is deformable by the movement of the one or more passive (as per “passive” in ¶8) coupling mechanisms (e.g., 100, 102; 102, 106) to assist a surgical procedure requiring a particular configuration of the support arm (122) (Fig. 8; ¶8, 57-59, 61-62).

As per Claim 11, the combination of Griffiths and Janardhan teaches or suggests all limitations of Claim 1.  Griffiths further discloses wherein the support arm (122) includes two or more (as per “joints … may be actively driven” in ¶8) of the active (as per “actively driven” in ¶8) joints (e.g., 90, 98) (Fig. 8; ¶8, 57-59).

As per Claim 12, the combination of Griffiths and Janardhan teaches or suggests all limitations of Claim 1.  Griffiths further discloses a medical imaging device (28), wherein the medical imaging device (28) is coupled to the support arm (122) (Figs. 1, 5A, 8; ¶40, 46, 57-59).

As per Claim 13, the combination of Griffiths and Janardhan teaches or suggests all limitations of Claim 12.  Griffiths further discloses wherein the medical imaging device (28) is an endoscope (Figs. 1, 5A, 8; ¶40, 46, 57-59) or [a surgical microscope].

As per Claim 14, the combination of Griffiths and Janardhan teaches or suggests all limitations of Claim 1.  Griffiths further discloses wherein the one or more passive (as per “passive” in ¶8) coupling mechanisms (e.g., 100, 102; 102, 106) are positioned between two (as per “joints … may be actively driven” in ¶8) of the active (as per “actively driven” in ¶8) joints (e.g., 90, 98) (Fig. 8; ¶8, 57-59).

As per Claim 15, the combination of Griffiths and Janardhan teaches or suggests all limitations of Claim 1.  Griffiths further discloses wherein the one or more passive (as per “passive” in ¶8) coupling mechanisms (e.g., 100, 102; 102, 106) is disposed further towards the proximal end (82) of the support arm (122) than at least three (as per “joints … may be actively driven” in ¶8) active (as per “actively driven” in ¶8) joints (e.g., 90, 98) disposed on the distal end (82) of the support arm (122) when the support arm (122) has at least six degrees of freedom (e.g., 138, 154, 152, 150, 148, 146) (Fig. 8; ¶8, 57-59).

As per Claim 17, the combination of Griffiths and Janardhan teaches or suggests all limitations of Claim 1.  Griffiths further discloses wherein the telescopic extension arm (100) is displaceable (as per “rotationally coupled … by the shoulder joint 90” and “member 94 is selectively translatable relative to … member 92” in ¶51) in multiple (e.g., each measurable rotation/translation) stages (Fig. 8; ¶8, 57-59).
As per Claim 18, the combination of Griffiths and Janardhan teaches or suggests all limitations of Claim 1.  Griffiths further discloses wherein the one or more passive (as per “passive” in ¶8) coupling mechanisms (e.g., 100, 102; 102, 106) includes a sensor (as per “joint sensor system” in ¶64) that detects a displacement amount (as per “sufficient effort 139 against the linkage system” in ¶66) of the telescopic extension arm (100) (Figs. 8, 11; ¶8, 57-59, 61-62, 64-69).

As per Claim 19, the combination of Griffiths and Janardhan teaches or suggests all limitations of Claim 1.  Griffiths further discloses wherein the support arm (122) includes a plurality (as per “joints … may be actively driven” in ¶8) of the active (as per “actively driven” in ¶8) joints (e.g., 90, 98) (Fig. 8; ¶8, 57-59) and the processing circuitry (48) is further configured to control the plurality (as per “joints … may be actively driven” in ¶8) of the active (as per “actively driven” in ¶8) joints (e.g., 90, 98) (Fig. 8; ¶8, 57-59) using whole body cooperative control in which the plurality (as per “joints … may be actively driven” in ¶8) of the active (as per “actively driven” in ¶8) joints (e.g., 90, 98) are cooperatively controlled (Figs. 8, 11; ¶8, 57-59, 61-62, 64-69).

As per Claim 20, the combination of Griffiths and Janardhan teaches or suggests all limitations of Claim 18.  Griffiths further discloses wherein the information (as per “joint sensor system” in ¶64) indicating the change (as per “sufficient effort 139 against the linkage system” in ¶66) is obtained based on the displacement amount (as per “sufficient effort 139 against the linkage system” in ¶66) of the telescopic extension arm (100) detected by the sensor (as per “joint sensor system” in ¶64) (Figs. 8, 11; ¶8, 57-59, 61-62, 64-69).

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US Pub. No. 2014/0052154) in view of Janardhan (US Pub. No. 2009/0139119), further in view of Taylor (US Patent No. 5,397,323).

As per Claim 16, the combination of Griffiths and Janardhan teaches or suggests all limitations of Claim 1.  Griffiths further discloses wherein the one or more passive (as per “passive” in ¶8) coupling mechanisms (e.g., 100, 102; 102, 106) includes a mechanism (as per junction of links 102, 106) dividing the support arm (122) into a side on the distal end (82) and a side on the proximal end (72) (Fig. 8; ¶8, 52, 55, 57-59).
Griffiths does not expressly disclose wherein the mechanism dividing is detachable.
Taylor discloses a system for positioning an instrument (11) in which an actuator (10) carries the instrument (11) and is positioned relative to a table (22) by a distal components (25) and proximal components (26) (Fig. 1; 4:15-47).  The distal components (25) include an inner member (1b) that slides relative to an outer member (1a) and in which the members (1b, 1a) are selectively connected by a removable pin (8) (Fig. 1; 4:15-47, 6:61-7:21).  The pins (8) are described as alternative embodiments to brakes or other suitable means to provide continuous modification (4:23-30).  Like Griffiths, Taylor is concerned with surgical manipulation systems.
Therefore, from these teachings of Griffiths, Janardhan, and Taylor, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Taylor to the system of Griffiths as modified in view of Janardhan since doing so would enhance the system by reducing the cost of the system in the event that replacing the braking mechanisms as per Griffiths as modified in view of Janardhan with suitable pins as per Taylor provides a less expensive system.

As per Claim 22, the combination of Griffiths and Janardhan teaches or suggests all limitations of Claim 1.  Griffiths does not expressly disclose a spring or an elastic body producing a restoring force.
See rejection of Claim 16 for discussion of teachings of Taylor.  In one embodiment, an actuator (13) of Taylor includes a spring (Fig. 1; 5:4-10).  The spring operates to maintain engagement of gears of the actuator (9:25-27).  Like Griffiths, Taylor is concerned with surgical manipulation systems.
Therefore, from these teachings of Griffiths, Janardhan, and Taylor, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Taylor to the system of Griffiths as modified in view of Janardhan since doing so would enhance the system by maintaining engagement between gears of the driven motors.

Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered as follows.
Applicant argues that the objection should be withdrawn in view of the amendments (page 6 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the objection is not maintained.
Applicant argues that the rejections under 35 USC 102 should be withdrawn in view of the amendments because “The applied references fail to disclose or reasonably suggest at least the above- emphasized claim features [as per the amendments to Claim 1]” (page 6-8 of Amendment).  As set forth above, the amendments necessitated the new ground(s) of rejection presented above.  Therefore, the rejection under 35 USC 102 is not maintained.
Applicant argues that the rejections under 35 USC 102 should be withdrawn in view of the amendments because “In contrast to the claimed ‘[attitude sensor’ that is configured to ‘detect an inclination of the support arm with respect to a horizontal direction,’ the ‘joint sensor system’ of Griffiths merely senses an angular configuration or position of wrist joint 98 … which is understood to be a rotation angle/position of the wrist joint 98, and NOT an inclination with respect to the horizontal angle” (page 8 of Amendment).  No rejection involves an assertion that Griffiths individually discloses that an attitude sensor configured to “detect an inclination of the support arm with respect to a horizontal direction” as per the amended claim language.  As set forth above, the amendments necessitated the new ground(s) of rejection presented above.  Accordingly, Applicant’s argument is moot.
Applicant argues that the rejections under 35 USC 102 should be withdrawn in view of the amendments because “In contrast to Applicant's amended Claim 1, the ‘joint sensor system’ of Griffiths senses an angular configuration or position of wrist joint 98 (i.e., NOT a shoulder joint 90, which is operable to selectively orient the boom base member 92 - see [0051] - and thus understood to be an ‘active joint’ that is positioned on a most proximal end of the support linkage 122) (see Fig. 8 of Griffiths below for reference)” (page 8 of Amendment).  No rejection involves an assertion that Griffiths individually discloses wherein “the attitude sensor is positioned between the base and a first active joint of the one or more active joints, the first active joint being positioned on a most proximal end of the support arm” as per the amended claim language.  As set forth above, the amendments necessitated the new ground(s) of rejection presented above.  Accordingly, Applicant’s argument is moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lathrop (US Patent No. 5,372,147), Sklar (US Patent No. 5,626,595), Paltieli (US Patent No. 5,647,373), Charles (US Patent No. 6,723,106) disclose systems for adjustable manipulators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664